Title: Steuben to William Davies, 23 April 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Davies, William



Dear Colo.
Petersburg. 23 April. 12 oClock

As I am unacquainted with officers commanding the Militia at Richmond, and it being my desire that of those that are Armed one  half shall march immediately to Turkey Island and the other to the Long bridge on Chickahominy, I have inclosed the order, which I request you to communicate.
I only wait the arival of Colo. Senf, to visit hoods and Blands Ordinary, where I intend making the Disposition, to oppose the Enemy Should [he] come this side the River.
I am Dear Colo. [with] much esteem your most Obed humble Servt,

Steuben Maj: Genl:

